DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were originally presented.
Claims 1-20 have been canceled and claims 21-40 have been newly added with preliminary amendment.
Claims 21-40 are pending.

Information Disclosure Statements
The information disclosure statement (IDS) submitted on 6/26/2019, 8/2/2019, 8/9/2019, and 11/14/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continuation Acknowledgement
This application is a continuation application of U.S. application no. 13/713,938 filed on 12/13/2012, now U.S. Patent 10,373,152 ("Parent Application"). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-25 and 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication No. 2011/0087610 (“Batada”) in view of US Patent No. 8,379,863 (“Pelly”) and in further view of US Patent Publication No. 2008/0263187 (“Casey”).
Per claim 21 and 31, Batada discloses a method for processing messages related to mobile payment applications on secure elements of mobile communication devices through an interconnectivity services hub, the method comprising:
receiving, by a server computer storing a routing table including addresses for routing messages, a first message for a first trusted service manager computer from a first entity computer, the first message being in a first protocol, the first message related to a first mobile payment application associated with a first secure element of a first mobile communication device, wherein the first trusted service manager computer communicates with secure elements using a second protocol (see ¶0044, the bank server 15 may send the secure element identifier and mobile wallet AID to the central repository 110 … the central repository 110 may determine the TSM provider corresponding to the mobile wallet application on the mobile device 5 using the combination of secure element identifier; ¶0045, the TSM server 12 may transmit a message for the mobile device 5 instructing it to update the mobile wallet with the specific credit card information; ¶0046, data mapping; ¶0047)(by devices communicating with each other, protocol is necessarily taught by the reference); 
sending, by the server computer, the first message to the first trusted service manager computer using the routing table (see ¶0045, the TSM server 12 may receive the request from the bank server; ¶0051);
receiving, by the server computer, a second message for a second trusted service manager computer from the first entity computer, the second message being in the first protocol, the second message related to a second mobile payment application associated with a second secure element of a second mobile communication device, wherein the second trusted service manager computer communicates with secure elements using a third protocol (see ¶0044, the bank server 15 may send the secure element identifier and mobile wallet AID to the central repository 110 … the central repository 110 may determine the TSM provider corresponding to the mobile wallet application on the mobile device 5 using the combination of secure element identifier; ¶0045, the TSM server 12 may transmit a message for the mobile device 5 instructing it to update the mobile wallet with the specific credit card information; ¶0046, data mapping; ¶0047)(by devices communicating with each other, protocol is necessarily taught by the reference)(the step is merely a duplication in part); 
sending, by the server computer, the second message to the second trusted service manager computer using the routing table (see ¶0045, the TSM server 12 may receive the request from the bank server; ¶0051)(Batada by disclosing multiple TSMs and using data mapping to identify the TSM provider, Batada necessarily discloses a second TSM using the routing table).
Batada further teaches a server computer comprising a processor and a non-transitory computer readable medium coupled to the processor for implementing the method (see Fig. 11; ¶0062, computer-readable medium storing instructions).
While Batada discloses that the relationship between TSM providers and secure elements may be hierarchical and organized according to security domains, e.g. a primary TSM that manages security domains and grant authority to other another TSM, the main difference in Batada and instant claim is that in Batada, it is the bank server that sends the message(s) to the identified trusted service managers, e.g. the first TSM and the second TSM. In other word, Batada does not specifically teach a server that acts as a proxy to issue commands to the multiple TSMs. 
Pelly, however, teaches a central service provider that communicates with multiple TSMs in configuring of the secured element(s) in mobile device(s) (see Fig. 1, key escrow service 150; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art of communication to substitute one known element for another for sending message(s) to recipient(s), and further it would take no more than ordinary creativity for a person of ordinary skill to use techniques available, i.e. using a centralize point to communicate with multiple TSMs, as technique for sending message(s) to the trusted service manager(s) as disclosed in Batada with a predicable result of delivering messages to TSM(s) for configuring of the secured element(s) (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

While the combination of Batada and Pelly teaches technique of using a domain as an intermediary service between two entities, the combination does not specifically teach that the interoperability domain storing a protocol adapting information and using the protocol adapting information to translate the received message(s) to protocol(s) used by the different trusted service manager and translating by the server computer using the protocol adapting information from received message in one protocol to another protocol of the recipient. 
Casey, an analogous art of communication, discloses an interoperability domain that stores a protocol adapting information and using the protocol adapting information in translating data from a protocol of the source to a protocol of the destination and translating by a computer using the protocol adapting information the data from the a protocol of the source to the protocol of the destination (see ¶0045; ¶0046, to perform any necessary translation operations, the resource adapter 260 may use shared computational resources, or it may leverage on native functions that were a part of an existing service. In one embodiment, the resource adapter 260 is coupled to or includes one or more built-in translators 265, which provide translation from a specific protocol or encoding system to one more suitable for sharing within the interoperability domain; ¶0053, the translator 265 may be applied for an additional modification; ¶0054). 
Hence, it would have been obvious to one of ordinary skill in the art to include the teachings of providing translation operation to the combination of Batada and Pelly, specifically the domain that communicates with multiple TSMs, as the combination generally improves the operability of the invention by accommodating different protocol requirements that may arise from communications among different entities.

The applicant is reminded that the claim is directed to steps performed by the server computer. As such, the description such as functionalities of the trusted service manager, e.g. the first/second service manager computer communicates with secure elements using a second/third protocol(s), intended use of the protocol(s), intended use of the first/second messages do not move to distinguish over the prior art as the description(s) does not affect the steps performed by the server computer nor are the descriptions within the scope of the claimed structural components.
As per claims 22 and 32, the combination of Batada, Pelly, and Casey further teaches wherein the first message, e.g. message, provides value added services for the first mobile payment application on the first secure element of the first mobile communication device (see Batada: ¶0027, A TSM may be capable of configuring a secure element over the cellular network without being inhibited by a malicious user or malicious code executing within the main operating system of the mobile device. A secure element may be managed by a single TSM, or it may be managed by a plurality of different TS Ms. The various applications and data stored on the secure element may be divided into a hierarchy of security domains, with each security domain managed by a TSM. In order to establish a new SSD (e.g., configuring a mobile handset as a mobile payment device), the service provider (e.g., a bank) may need to determine which TSM manages the parent security domain (i.e., the security domain within which the new SSD will be established); ¶0031) and wherein the first message, message, allows the first entity to provide value added services for a stored payment account on the first mobile communication device (see Batada: ¶0027; ¶0031). 
Furthermore, the description of first message represents non-functional descriptive material as well as intended use and do not move to distinguish over prior art.
As per claims 23, 25, 33, and 35, the combination of Batada, Pelly, and Casey further teaches wherein the first entity computer is an issuer, a trusted service manager associated with an issuer, a wallet provider, or a mobile network operator. (see Batada: Fig. 1A, Bank 15; ¶0031). 
Furthermore, the applicant is reminded that description of entity is non-functional descriptive material as they merely represent description of the entity without structurally nor functionally differentiating the structure nor the step(s) performed by the server computer.
As per claims 24 and 34, the combination of Batada, Pelly, and Casey further teaches wherein the first message includes a request, and wherein the request includes adding, deleting, activating, unlocking, locking, reissuing, replacing, or updating the first mobile payment application associated with the first secure element (see Batada: ¶0027, configuring secured element; ¶0031, personalizing in order to establish or update the user specific account data which may be keys or credit card number). 
Furthermore, the description of first message is non-functional descriptive material that do not move to distinguish over prior art.

Claims 26-28 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Batada”, “Pelly”, and “Casey” as applied to claims 21 and 31 above, and further in view of US Patent Publication No. 2007/0067471 (“Wolfe”).
As per claims 26 and 36, the combination of Batada, Pelly, and Casey does not specifically teach identifying the first entity; determining a request by comparing the message to a first entity protocol mapping; and mapping information in the message according to a secure element trusted service manager protocol mapping for the request. Wolfe, however, discloses identifying the first entity; determining a request by comparing the message to a first entity protocol mapping; and mapping information in the message according to a secure element trusted service manager protocol mapping for the request (see ¶0004-¶0005; ¶0016; ¶0017).  Hence, as the combination of Batada, Pelly, and Casey discloses translating of one protocol to another protocol as described above, it would have been obvious to one of ordinary skill in the art of communication to use any translation technique available, i.e. those as taught by Wolfe, as translation technique as disclosed in the combined prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
As per claims 27 and 37, the combination of Batada, Pelly, Casey, and Wolfe also teaches determining a request based on commands in the message; and generating information to be included in the translated message based on a second protocol mapping wherein the first translated message includes the generated information (see Wolfe: ¶0004-¶0005; ¶0016; ¶0017; ¶0020).
As per claims 28 and 38, the combination of Batada, Pelly, Casey, and Wolfe teaches receiving, by the server computer, a third message for a third trusted service manager computer from a second entity computer, the third message being in a fourth protocol, the third message related to a third mobile payment application associated with a third secure element of a third mobile communication device, wherein the third trusted service manager computer communicates with secure elements using the fourth protocol as the claimed limitation merely attempts to recite duplication of process of receiving by the server computer a message for a TSM computer from an entity, the message related to a mobile payment application associated with a secure element of a mobile communication device, wherein the TSM manager communicates with secure elements using protocol as shown in Batada above. The combination of Batada, Pelly, Casey, and Wolfe further teaches determining a request based on commands in the message; generating translation message (see Wolfe: ¶0004-¶0005; ¶0016; ¶0017; ¶0020). 
The combination of Batada, Pelly, Casey, and Wolfe do not specifically teach generating a plurality of translated messages based on a range of available trusted service manager requirements; and selecting the third translated message from the plurality of translated messages, the third translated message being translated to the fourth protocol for the third trusted service manager associated with the third secure element. 
The examiner takes Official Notice that generating a plurality of translations based on range of available requirement and selecting one of translations from the plurality of translations is old and well known technique in the art of translation at the time of the invention. Hence, as the combination of prior art is directed to translation services for specific protocol, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of pre-translation and selecting one of pre-translation to the combined prior art as the combination yields efficiency by performing translation once and reuse of the translation.

Claims 30 and 40 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over “Batada”, “Pelly”, and “Casey” as applied to claims 21 and 31 above, and further in view of US Patent Publication No. 2006/0291655 (“Ogram”).
Per claims 30 and 40, the combination of Batada, Pelly, and Casey does not specifically teach decoding, by the server computer, the first message using a first stored key for messages from the first entity; and encoding, by the server computer, the first translated message using a second stored key for messages for the first trusted service manager. 
Ogram, however, discloses that it was known at the time of the invention for an intermediary to decrypt the original message using a stored key and encoding by the intermediary the message using a second stored key for message to a recipient (see abstract; ¶0019; ¶0091; ¶0074; ¶0100). 
Hence, as the combination of Batada, Pelly, and Casey teaches use of intermediary in sending data from an originator(s) to recipient(s), it would have been obvious to one of ordinary skill in the art at the time of the invention to combined the cryptography technique as taught by Ogram to combined prior art as the combination generally improves the invention by improving security.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,373,152. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rearrangements of claims in ‘152 patent.
Instant Application
US 10380585
21. A method for processing messages related to mobile payment applications associated with secure elements of mobile communication devices through an interconnectivity services hub, the method comprising:
1. A method for processing messages related to mobile payment applications on secure elements of mobile communication devices through an interconnectivity services hub, the method comprising:
receiving, by a server computer storing a routing table including addresses for routing messages, and protocol adapting information for translating messages into a plurality of protocols for communications with different trusted service managers, a first message for a first trusted service manager computer from a first entity computer, the first message being in a first protocol, the first message related to a first mobile payment application associated with a first secure element of a first mobile communication device, wherein the first trusted service manager computer communicates with secure elements using a second protocol;
storing, by a server computer, a routing table including addresses for routing messages; storing, by the server computer, protocol adapting information for translating messages into a plurality of protocols for communications with different trusted service managers; receiving, by the server computer, application personalization information from an application personalization preparation service, the application personalization information generated using a master key; receiving, by the server computer, a first message for a first trusted service manager computer from a first entity computer, the first message being in a first protocol, the first message related to a first mobile payment application on a first secure element of a first mobile communication device, wherein the first trusted service manager computer communicates with secure elements using a second protocol; 

determining, by the server computer, that the first message received from the first entity computer is in the first protocol;

determining, by the server computer using the first message, that the first trusted service manager computer is a recipient of the first message;

determining, by the server computer, that the second protocol is associated with the first trusted service manager computer;

determining, by the server computer using the routing table, an address of the first trusted service manager computer;
translating, by the server computer using the protocol adapting information, the first message into a first translated message in the second protocol used by the first trusted service manager computer;
translating, by the server computer using the protocol adapting information, the first message into a first translated message in the second protocol used by the first trusted service manager computer;
sending, by the server computer, the first translated message to the first trusted service manager computer using the routing table;
sending, by the server computer, the first translated message and the application personalization information to the first trusted service manager computer using the routing table and the address of the first trusted service manager computer, wherein the first trusted service manager computer uses the application personalization information to provision a new payment application on the first secure element; 
receiving, by the server computer, a second message for a second trusted service manager computer from the first entity computer, the second message being in the first protocol, the second message related to a second mobile payment application associated with a second secure element of a second mobile communication device, wherein the second trusted service manager computer communicates with secure elements using a third protocol;
receiving, by the server computer, a second message for a second trusted service manager computer from the first entity computer, the second message being in the first protocol, the second message related to a second mobile payment application on a second secure element of a second mobile communication device, wherein the second trusted service manager computer communicates with secure elements using a third protocol;

determining, by the server computer, that the second message received from the first entity computer is in the first protocol

determining, by the server computer using the second message, that the second trusted service manager computer is a recipient of the second message;

determining, by the server computer, that the third protocol is associated with the second trusted service manager computer;

determining, by the server computer using the routing table, an address of the second trusted service manager computer;
translating, by the server computer using the protocol adapting information, the second message into a second translated message in the third protocol used by the second trusted service manager computer; and
translating, by the server computer using the protocol adapting information, the second message into a second translated message in the third protocol used by the second trusted service manager computer
sending, by the server computer, the second translated message to the second trusted service manager computer using the routing table.
sending, by the server computer, the second translated message to the second trusted service manager computer using the routing table and the address of the second trusted service manager computer


22. The method of claim 21, wherein the first message provides value added services for the first mobile payment application associated with the first secure element of the first mobile communication device.
2. The method of claim 1, wherein the first message provides value added services for the first mobile payment application on the first secure element of the first mobile communication device.


23. The method of claim 21, wherein the first entity computer is an issuer.
3. The method of claim 1, wherein the first entity computer is an issuer.


24. The method of claim 21, wherein the first message includes a request, and wherein the request includes adding, deleting, activating, unlocking, locking, reissuing, replacing, or updating the first mobile payment application associated with the first secure element.
4. The method of claim 1, wherein the first message includes a request, and wherein the request includes adding, deleting, activating, unlocking, locking, reissuing, replacing, or updating the first mobile payment application on the first secure element.


25. The method of claim 21, wherein the first entity computer is an issuer, a trusted service manager associated with an issuer, a wallet provider, or a mobile network operator.
5. The method of claim 1, wherein the first entity computer is an issuer, a trusted service manager associated with the issuer, a wallet provider, or a mobile network operator.


26. The method of claim 21, wherein translating the first message into the first translated message in the second protocol further comprises:
6. The method of claim 1, wherein translating the first message into the second protocol further comprises:
identifying the first entity computer;
identifying the first entity computer;
determining a request by comparing the first message to a first entity protocol mapping; and
determining a request by comparing the first message to a first entity protocol mapping; and
mapping information in the first message according to a first secure element trusted service manager protocol mapping for the request.
mapping information in the first message according to a first secure element trusted service manager protocol mapping for the request.


27. The method of claim 21, further comprising:
7. The method of claim 1, further comprising:
determining a request based on commands in the first message; and
determining a request based on commands in the first message; and
generating information based on a first secure element trusted service manager protocol mapping for the request, wherein the first translated message includes the generated information.
generating information based on a first secure element trusted service manager protocol mapping for the request, wherein the first translated message includes the generated information.


28. The method of claim 21, further comprising:
8. The method of claim 1, further comprising:
receiving, by the server computer, a third message for a third trusted service manager computer from a second entity computer, the third message being in a fourth protocol, the third message related to a third mobile payment application associated with a third secure element of a third mobile communication device, wherein the third trusted service manager computer communicates with secure elements using the fourth protocol;
receiving, by the server computer, a third message for a third trusted service manager computer from a second entity computer, the third message being in a fourth protocol, the third message related to a third mobile payment application on a third secure element of a third mobile communication device, wherein the third trusted service manager computer communicates with secure elements using a fourth protocol;
determining a request based on commands in the third message;
determining a request based on commands in the third message;
generating a plurality of translated messages based on a range of available trusted service manager requirements; and
generating a plurality of translated messages based on a range of available trusted service manager requirements; and
selecting a third translated message from the plurality of translated messages, the third translated message being translated to the fourth protocol for the third trusted service manager computer associated with the third secure element.
selecting a third translated message from the plurality of translated messages, the third translated message being translated to the fourth protocol for the third trusted service manager computer associated with the third secure element.


29. The method of claim 21, further comprising:
claim 1
receiving application personalization information from an application personalization preparation service using a master key;
receiving, by the server computer, application personalization information from an application personalization preparation service, the application personalization information generated using a master key;
sending the application personalization information to the first trusted service manager computer in the first translated message, wherein the first trusted service manager computer uses the application personalization information to provision a new payment application associated with the first secure element; and sending the application personalization information to the first entity computer, wherein the first entity computer uses the application personalization information to update consumer records.
sending, by the server computer, the first translated message and the application personalization information to the first trusted service manager computer using the routing table and the address of the first trusted service manager computer, wherein the first trusted service manager computer uses the application personalization information to provision a new payment application on the first secure element;




30. The method of claim 21, further comprising:
10. The method of claim 1, further comprising:
decoding, by the server computer, the first message using a first stored key for messages from the first entity computer; and
decoding, by the server computer, the first message using a first stored key for messages from the first entity computer; and
encoding, by the server computer, the first translated message using a second stored key for messages for the first trusted service manager computer.
encoding, by the server computer, the first translated message using a second stored key for messages for the first trusted service manager computer.


The other claims, claims 31-40, are significantly similar to claims 21-30, hence are rejected also.

Allowable Subject Matter
Claims 29 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and pending DP rejection above.

Conclusion
Regards to 101, the claim attempt to solve the problem(s) as described in paragraphs [0002]-[0003], specifically as more entities, including TSMs, enter the mobile contactless payment ecosystems, the instant claim attempts to provide a central communication point between such entities that can provide the same security as the plurality of trusted service managers and can communicate in the same protocol as each entity. Hence, while the claim(s) include abstract idea of translating one protocol to another, e.g. translation services so that the recipient is able to communicate information that would otherwise be in a different form, the claim(s) applies the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technology, such that the claim(s) as a whole is more than a drafting effort designed to monopolize the exception.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 20040008988 discloses discovery of protocol through trial and error; 
US Patent Publication No. 20100291904 discloses system and methods of trusted service management services including use of common messaging;
US Patent Publication No. 20120172089 and US Patent Publication No. 20110131640 discloses a proxy that acts as a protocol converter between two devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-75758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN S KIM/Primary Examiner, Art Unit 3685